Citation Nr: 0104577	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for anxiety reaction.  By that decision, 
the RO also granted service connection for gastroesophageal 
reflux, secondary to the service-connected anxiety disorder, 
and assigned a 20 percent disability rating.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.

In an October 1999 rating decision, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
hypertension and his claim entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  To the Board's knowledge, the veteran has not 
submitted a notice of disagreement regarding this decision.  
As the veteran has not initiated an appeal regarding the 
denial of this claim, this matter is also not now before the 
Board.  See 38 U.S.C.A. § 7105 (West 1991; 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2000).


REMAND

The veteran is seeking increased disability ratings for his 
service-connected anxiety reaction and gastroesophageal 
reflux.  He essentially contends that these conditions are 
more severe than is contemplated by the currently assigned 
ratings.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A], which requires VA to make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim for benefits.  Such assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is warranted before the veteran's claim can be 
properly adjudicated.

Anxiety reaction

The record reflects that in June 1997, the veteran underwent 
a VA psychiatric examination.  The report of this examination 
reveals that the veteran's anxiety disorder was manifested 
primarily by symptoms such hyperalertness and being easily 
startled.  No Global Assessment of Functioning (GAF) score 
was indicated, although the VA psychiatrist specifically 
found that the veteran's disability was "moderate" in 
severity.

The record further reflects that in March 1999, the veteran 
submitted a statement in which he indicated that his service-
connected anxiety reaction had increased in severity.  He 
reported that he had experienced frequent and significant 
increases in irritability, and that he had experienced a 
significant decrease in his productivity at work due to 
absences caused by his disabilities.  In support of his 
claim, the veteran submitted copies of VA treatment records, 
which reflect that he received ongoing treatment for his 
anxiety reaction throughout 1998 and 1999.  The Board notes 
that these records contain several notations by VA examiners 
indicating that the veteran was experiencing increasing 
irritability.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that in order to constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Because of the length of time that has passed 
since the veteran was last afforded a thorough psychiatric 
evaluation, and because the VA psychiatrist failed to assign 
a GAF score, the veteran's accredited representative 
requested in an October 2000 Appellant's Brief that the 
veteran be provided with another VA psychiatric examination.  
For these reasons, and in light of the fact that there is 
evidence of record indicating that veteran's condition may 
have worsened since the June 1997 psychiatric examination, 
the Board agrees with the representative that another VA 
psychiatric examination is warranted.

Gastroesophageal reflux

In June 1997, the veteran also underwent a VA physical 
examination.  The primary purpose of this examination was to 
determine the etiology of the veteran's gastroesophageal 
reflux in order to ascertain if service connection was 
warranted.
[As noted in the Introduction, service connection was 
subsequently granted for gastrointestinal reflux as secondary 
to the veteran's service-connected anxiety reaction.]  Very 
little discussion was undertaken in the examination report 
regarding the severity of the veteran's gastroesophageal 
reflux, other than a notation that it occurred daily and that 
it had been accompanied by vomiting in the past.  For this 
reason, and because of the length of time that has passed 
since this examination was conducted, the Board finds that an 
additional VA examination is warranted, in order to more 
accurately determine the severity of the veteran's service-
connected gastroesophageal reflux.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of any 
health care providers who have recently 
treated the veteran for his claimed 
anxiety reaction and/or gastroesophageal 
reflux.  After any necessary 
authorization has been obtained from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  Regardless of 
whether the veteran responds, the RO 
should obtain his most recent VA 
treatment records.


2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examiner should be 
asked to describe the nature and severity 
of the veteran's service-connected 
anxiety reaction.  A multiaxial 
evaluation based on the current DSM-IV 
diagnostic criteria is required.  In 
particular, the examiner should assign a 
GAF score consistent with the DSM-IV 
criteria.  An explanation of the GAF 
score assigned and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.  The report of 
examination should be associated with the 
veteran's claims folder.

3.  The RO should also schedule the 
veteran for a physical examination to 
determine the severity of his 
gastroesophageal reflux.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should be asked to describe the 
nature and severity of the veteran's 
service-connected gastroesophageal 
reflux.  In particular, the examiner 
should specifically state whether the 
veteran experiences sweating; diarrhea; 
nausea and/or vomiting; circulatory 
symptoms; hypoglycemic symptoms; weight 
loss; anemia; or malnutrition.  The 
examiner should also specifically comment 
on the frequency and severity of the 
veteran's symptoms.  All indicated tests 
and studies should be conducted.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  Additional 
evidentiary development may be 
undertaken, if deemed to be appropriate 
by the RO.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



